I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON          FILED
                                                                       June 6, 1997

                                                                    Cecil Crowson, Jr.
                                                                    Appellate C ourt Clerk
CASEY LYNN BURGESS                               )   CUMBERLAND COUNTY
                                                 )   03A01- 9703- PB- 00077
       Pe t i t i one r - Appe l l a nt          )
                                                 )
                                                 )
       v.                                        )   HON. J AMES A. BEAN,
                                                 )   J UDGE
                                                 )
BRENDA LEA ( BURGESS) WELCH                      )
                                                 )
       Re s ponde nt - Appe l l e e              )   AFFI RMED AND REMANDED




PROCTOR UPCHURCH OF CROSSVI LLE FOR APPELLANT

BRETT A. YORK a nd CYNTHI A S. LYONS OF CROSSVI LLE FOR APPELLEE




                                          O P I N I O N




                                                                   Godda r d, P. J .




               By t hi s a ppe a l Ca s e y Lynn Bur ge s s i ns i s t s t ha t t he

Tr i a l Cour t wa s i n e r r or i n di s mi s s i ng hi s pe t i t i on f or c ha nge o f

c u s t o d y of hi s t wo c hi l dr e n, c us t ody of whom by t he di vor c e

d e c r e e wa s a wa r de d t o M . W l c h.
                                  s   e



               Our r e vi e w of t h e r e c or d, i nc l udi ng t he Tr i a l Cour t ' s

f i n d i n g s of f a c t a nd me mor a ndum opi ni on, a nd t he a ppe l l a t e br i e f s
o f t h e p a r t i e s , pe r s ua de s us t hi s i s a n a ppr opr i a t e c a s e f or

a f f i r ma nc e unde r Rul e 10( a ) of t hi s Cour t .



              The j udgme nt of t he Tr i a l Cour t i s a c c or di ngl y a f f i r me d

a n d t h e c a us e r e ma nde d f or s uc h f ur t he r pr oc e e di ngs , i f a ny, a s

ma y b e ne c e s s a r y a nd c ol l e c t i on of c os t s be l ow.    Cos t s of a ppe a l

a r e a d j udge d a ga i ns t M . Bur ge s s a nd hi s s ur e t y.
                                r



                                            _______________________________
                                            Hous t on M Godda r d, P. J .
                                                       .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur




                                               2